Case: 11-12945   Date Filed: 02/14/2013   Page: 1 of 4

                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT

                           _____________

                            No. 11-12945
                           _____________

             D. C. Docket No. 8:09-cv-01375-SCB-TBM


COMPREHENSIVE CARE CORPORATION,

                                                   Plaintiff-
                                                   Counter-Defendant-
                                                   Third Party Defendant-
                                                   Appellant,

                                versus

JERRY KATZMAN,

                                                   Defendant-
                                                   Counter-Claimant-
                                                   Appellee,

JARED KATZMAN,
LEE KATZMAN,
MICHELLE KATZMAN,

                                                   Third Party Plaintiffs-
                                                   Appellees.
             Case: 11-12945   Date Filed: 02/14/2013   Page: 2 of 4



                              _______________

                               No. 11-13603
                              ______________

                  D.C. Docket No. 8:09-cv-01375-SCB-TBM


COMPREHENSIVE CARE CORPORATION,

                                                       Plaintiff-
                                                       Counter-Defendant-
                                                       Third Party Defendant-
                                                       Appellant,

                                    versus

JERRY KATZMAN,

                                                       Defendant-
                                                       Counter Claimant-
                                                       Counter Defendant-
                                                       Appellee,

JOHN DOE I, et al.,

                                                       Defendants,

JARED KATZMAN, et al.,

                                                       Third Party Plaintiffs-
                                                       Counter Claimants.




                                      2
                Case: 11-12945       Date Filed: 02/14/2013       Page: 3 of 4

                                        ____________

                      Appeals from the United States District Court
                           For the Middle District of Florida
                                   ______________

                                     (February 14, 2013)

Before DUBINA, Chief Judge, BLACK and ALARCÓN, * Circuit Judges.

PER CURIAM:

       This case involves an employment dispute that went to verdict. The facts

are simple, but exorbitant motions practice, an inadequate verdict form, sparse jury

instructions, and perplexing post-trial procedures have led this simple dispute into

disarray. We in no way credit these deficiencies to the manner in which the district

court handled this case, but rather to the counsel involved. Plaintiff/Counter

Defendant/Appellant Comprehensive Care (“CompCare”) appeals the district

court’s order granting Defendant/Counter Claimant/Appellee Dr. Jerry Katzman’s

(“Katzman”) renewed motion for judgment as a matter of law under Federal Rule

of Civil Procedure 50(b) and increasing the jury’s damages verdict from zero to

$1,306,456.00. CompCare also appeals the district court’s motion for

reconsideration, as well as the attorneys’ fee award to Katzman. The appeals have

been consolidated.

       *
        Honorable Arthur L. Alarcón, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
                                              3
              Case: 11-12945    Date Filed: 02/14/2013    Page: 4 of 4

      After reviewing the record, reading the parties’ briefs, and having the benefit

of oral argument, we conclude a new trial for liability and damages is necessary

given the circumstances of this case. Therefore, we reverse the Rule 50(b)

judgment and order awarding attorneys’ fees and remand this case for a new trial

on liability and damages.

      REVERSED and REMANDED.




                                         4